Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed December 3, 2019. Claims 1-21 are pending in this application. A Corrected Notice of Allowability is being issued to correct the numbering of the claims as follows below. Claim 10 was numbered twice in the original claim set and therefore, the claim numbering has been recorded as 10-21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 

10. The system of claim 9, wherein each product corresponds to one or more APIs, and wherein a consumer of the product subscribes to at least one plan that defines a rate limit for the product.

11. The system of claim 1, wherein at least one API gateway is designated as internal and at least one additional API gateway is designated as external. 

12. The system of claim 1, wherein each API is permitted to call services within a data center in which the API is deployed, and each API is prohibited from calling services in other data centers directly.

13. The system of claim 1, wherein each API gateway includes an authentication engine configured to generate a token for an authenticated consumer application, wherein the token is generated based on a shared secret provided to the plurality of API gateways, and wherein the authenticated consumer application is configured to utilize the token when connecting to other API gateways in the plurality of API gateways.

14. A method for managing services within a hybrid cloud architecture, the method comprising: receiving one or more application programming interfaces (APIs) that correspond to one or more services available over a network; and deploying the one or more APIs to a plurality of API gateways accessible via the network, wherein each API gateway is associated with a space that corresponds with one or more geographical regions.

15. The method of claim 13, wherein deploying the one or more APIs to the plurality of API gateways comprises: for each API in the one or more APIs: identifying a particular space corresponding to the API, and transmitting the API to one or more API gateways associated with the particular space. 

16. The method of claim 13, further comprising: interacting with one or more Domain Name System (DNS) name servers to map a fully qualified domain name to an Internet Protocol (P)address for a corresponding API gateway; and updating a security certificate to add the fully qualified domain name to a subject alternative name (SAN) field of the security certificate.

17. The method of claim 13, wherein each API gateway includes an authentication engine configured to: 
generate a token for an authenticated consumer application, wherein the token is generated based on a shared secret provided to the plurality of API gateways, and 
wherein the authenticated consumer application is configured to utilize the token when connecting to other API gateways in the plurality of API gateways.

18. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to manage services within a hybrid cloud architecture by performing steps comprising: receiving one or more application programming interfaces (APIs) that correspond to one or more services available over a network; and deploying the one or more APIs to a plurality of API gateways accessible via the network, wherein each API gateway is associated with a space that corresponds with one or more geographical regions.

19. The non-transitory computer-readable medium of claim 17, wherein deploying the one or more APIs to the plurality of API gateways comprises: for each API in the one or more APIs: identifying a particular space corresponding to the API, transmitting the API to one or more API gateways associated with the particular space. 

20. The non-transitory computer-readable medium of claim 17, the steps further comprising: interacting with one or more Domain Name System (DNS) name servers to map a fully qualified domain name to an Internet Protocol (IP) address for a corresponding API gateway; and updating a security certificate to add the fully qualified domain name to a subject alternative name (SAN) field of the security certificate.

21. The non-transitory computer-readable medium of claim 17, wherein each API gateway includes an authentication engine configured to: 
generate a token for an authenticated consumer application, 
wherein the token is generated based on a shared secret provided to the plurality of API gateways, and wherein the authenticated consumer application is configured to utilize the token when connecting to other API gateways in the plurality of API gateways. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458
May 25, 2022